Citation Nr: 1325609	
Decision Date: 08/13/13    Archive Date: 08/16/13

DOCKET NO.  06-14 236A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an increased rating for chronic low back strain, rated 20 percent prior to February 28, 2003, and 40 percent from February 28, 2003.

2.  Entitlement to an evaluation in excess of 50 percent for major depression.

3.  Entitlement to service connection for bilateral pes planus and plantar fasciitis (claimed as bilateral foot problems, lack of balance, and unsteady gait), to include as secondary to service-connected chronic low back strain.

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a bilateral leg disability, to include as secondary to service-connected chronic low back strain.

5.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a bilateral ankle disability, to include as secondary to service-connected chronic low back strain.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from August 1976 to January 1980.

This case is before the Board of Veteran' Appeals (Board) on appeal from an April 1998 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

Historically, the Board notes that in the April 1998 rating decision, the RO denied a rating in excess of 10 percent for chronic lumbar strain.  The Veteran appealed the decision and in August 2000, the Board remanded the claim.  Thereafter, a December 2000 rating decision granted an increased rating of 20 percent for chronic low back strain, effective November 17, 2007, the date of receipt of the claim for increase.  In the January 2001 letter notifying the Veteran of the December 2000 rating decision, and in the December 2000 rating decision itself, the RO informed the Veteran that the December 2000 rating decision granting an increased rating of 20 percent satisfied the Veteran's appeal because she had, in a May 1999 statement, limited her appeal of the increased rating issue by indicating that she was seeking a 20 percent rating for this disability.  See AB v. Brown, 6 Vet. App. 35 (1993) (a claimant may limit their claim or appeal to the issue of entitlement to a particular disability rating that is less than the maximum allowed by law for a specific service-connected condition, but, where there is no clearly expressed intent to limit the appeal, VA is required to consider entitlement to all available ratings for that condition).  The January 2001 notice letter further indicated that the appeal was resolved and that no further action would be taken on her substantive appeal.  However, the Board finds that, with resolution of doubt in the Veteran's favor, the Veteran's May 1999 statement is not sufficient to constitute an express intent to limit the appeal such that VA was not required to consider entitlement to all available ratings for the service-connected low back disability.  Moreover, the Veteran never expressly withdrew his appeal with regard to the April 1998 rating decision.  

During the pendency of the appeal, an August 2003 rating decision further increased the evaluation for chronic low back strain from 20 percent to 40 percent, effective, February 28, 2003.  A May 2005 rating decision denied an evaluation in excess of 40 percent for chronic low back strain.  

In a November 2010 decision, the Board denied an evaluation in excess of 40 percent for chronic low back strain.  The Board also denied an initial evaluation in excess of 10 percent for right L5 radiculopathy, and denied entitlement to an allowance for an automobile and adaptive equipment or for adaptive equipment only.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  The parties submitted a Joint Motion for Partial Remand (Joint Motion) in August 2011.  The Joint Motion stated in pertinent part that the Veteran was no longer pursuing her appeal of her claims for an initial evaluation in excess of 10 percent for right L5 radiculopathy, or for an allowance for an automobile and adaptive equipment or for adaptive equipment only.  By Order dated in August 2011, the Court granted the Joint Motion and remanded the matter for compliance with its instructions.  Subsequently, in June 2012 and October 2012 the Board remanded the claim of entitlement to an evaluation in excess of 40 percent for chronic low back strain.  

The Veteran provided testimony on the issue of entitlement to an evaluation in excess of 40 percent for her service-connected chronic low back strain before a Decision Review Officer at the Cleveland RO in December 2006.  A transcript of that hearing is of record.

Although the Veteran requested a Board hearing in her May 2006 VA Form 9 (regarding the issue of entitlement to an evaluation in excess of 40 percent for chronic low back strain), she later submitted statements in May 2009 and July 2010 indicating her wish to withdraw her request for a Board hearing.  The evidence does not reflect that the Veteran has requested another Board hearing; therefore, the Board hearing request is considered withdrawn.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

If VA undertakes the effort to provide the Veteran with a medical examination, it must ensure that such exam is an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  A medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Furthermore, a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

In the June 2012 and October 2012 remands, the RO was instructed to afford the Veteran a new VA examination to determine the nature and current severity of the her service-connected chronic low back strain.  Pursuant to the remand directives, the Veteran underwent a VA examination in February 2013.  However, the Board finds that the examination is inadequate for adjudication purposes.  Specifically, the examiner, under Section 14(a), indicated that the Veteran is not diagnosed with intervertebral disc syndrome.  Yet, the examiner, under Section 1, indicated that the Veteran had been diagnosed with degenerative disc disease in 1989.  Moreover, a review of the record shows that the Veteran was diagnosed with degenerative disc disease on many occasions throughout the VA treatment records.  Additionally, there is evidence of incapacitating episodes.  Specifically, a March 2003 VA examination report reflects an impression of degenerative disc disease of the lumbosacral spine, an August 2004 VA prime physician note indicates that the Veteran has degenerative disc disease at L4-5 and L5-S1, a March 2005 VA examination report reflects that X-rays show degenerative disc disease at L5-S1, a January 2006 VA treatment record reflects a diagnosis of degenerative disc disease at L4-5 and L5-S1, a March 2006 letter from the Veteran's VA neurologist indicates that she has degenerative disc disease which has required bed rest, an April 2006 letter from the Veteran's VA neurologist indicates that the Veteran has been off work due to her prescribed bed rest related to her service-connected back condition, a July 2006 letter from a VA physician indicates that the Veteran should avoid activities which aggravate her back pain, and those activities include anything other than lying flat, an October 2006 VA physician note indicates that the Veteran has lower lumbar degenerative disc disease which is severe at L5-S1 and mild at L4-L5, and a December 2006 letter from a VA physician indicates that the Veteran has lumbar intervertebral disc disease.

Here, the February 2013 VA examination report finding under Section 14(a), that the Veteran does not have intervertebral disc syndrome, while providing a diagnosis of lumbosacral degenerative disc disease, is inconsistent, and potentially based upon an inaccurate factual premise, as it does not contain any sort of rationale for the opinion.  Therefore, a remand is required for a medical opinion regarding whether the Veteran has a diagnosis of intervertebral disc syndrome which based upon an accurate review of the Veteran's documented medical history and one that includes a complete rationale, as well as an opinion as to whether the lumbosacral intervertebral disc disease represents a progression of the service-connected low back strain.

Also with respect to the February 2013 VA examination, the report reflects that under Section (6)(b), the examiner indicated that the Veteran did not have any functional loss and/or functional impairment of the thoracolumbar spine (back).  However, under Section (6)(c), the examiner indicated that the Veteran had functional loss, functional impairment and/or additional limitation of range of motion of the thoracolumbar spine (back) after repetitive use due to less movement than normal, weakened movement, excess fatigability, pain on movement, interference with sitting, standing and/or weight-bearing, and other factors.  Clarification regarding this inconsistency should be obtained on remand.

Additionally, the Board notes that the February 2013 VA examiner referred to a December 2011 diagnosis of scoliosis.  However, a review of the paper claims file and virtual claims file reflect that the most recent VA treatment records are dated in July 2010.  Therefore, a remand is required in order to obtain up-to-date VA treatment records.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Further, the Board notes that the record is incomplete.  Notably, the first page of the July 2006 VA joints examination report is not contained in either the paper claims file or the virtual claims file.  As such, this document should be obtained on remand.

In a September 2010 rating decision, the RO denied a rating in excess of 50 percent for major depression, denied service connection for bilateral pes planus and plantar fasciitis (claimed as bilateral foot problems, lack of balance, and unsteady gait), and denied reopening the Veteran's claims of entitlement to service connection for bilateral leg disability and bilateral ankle disability, to include both claims on a secondary basis.  The Veteran filed a timely notice of disagreement with respect to these denials in October 2010.  To date, the RO has not issued a statement of the case regarding these four issues.  Accordingly, the Board is required to remand these issues to the RO for the issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of all VA treatment records dating from July 2010 to the present, and associate them with the claims file.  In addition, obtain the first page of the July 2006 VA joints examination report and associate it with the claims file.

2.  Return the claims file to the February 2013 VA examination and request that the examiner provide clarification regarding the inconsistent responses in sections (6)(b) and (6)(c), which refer to functional loss and/or functional impairment of the thoracolumbar spine.  

The examiner should also be requested to review the entire claims file, to specifically include the March 2003 VA examination report which reflects an impression of degenerative disc disease of the lumbosacral spine, the August 2004 VA prime physician note which indicates that the Veteran has degenerative disc disease at L4-5 and L5-S1, the March 2005 VA examination report which reflects that X-rays show degenerative disc disease at L5-S1, the January 2006 VA treatment record which reflects a diagnosis of degenerative disc disease at L4-5 and L5-S1, the March 2006 letter from the Veteran's VA neurologist which indicates that she has degenerative disc disease which has required bed rest, the April 2006 letter from the Veteran's VA neurologist which indicates that the Veteran has been off work due to her prescribed bed rest related to her service-connected back condition, the July 2006 letter from a VA physician which indicates that the Veteran should avoid activities which aggravate her back pain, and those activities include anything other than lying flat, the October 2006 VA physician note which indicates that the Veteran has lower lumbar degenerative disc disease which is severe at L5-S1 and mild at L4-L5, and the December 2006 letter from a VA physician which indicates that the Veteran has lumbar intervertebral disc disease.  

Based upon a thorough review of the claims file, the examiner should provide an opinion as to whether the Veteran has a diagnosis of intervertebral disc syndrome.  

If the Veteran is not diagnosed with intervertebral disc syndrome, the examiner must reconcile this with the numerous prior diagnoses of degenerative disc disease described above.

If the Veteran is diagnosed with intervertebral disc syndrome, the examiner must indicate whether it is at least as likely as not that the intervertebral disc disease represents a progression of the service-connected chronic low back strain.  The examiner should also indicate whether the Veteran experiences incapacitating episodes (a period of acute signs and symptoms that requires physician-prescribed bed rest) and should describe the frequency and total duration of such episodes over the course of a year.  The examiner is asked to be as specific as possible with respect to the frequency and total duration of any incapacitating episodes.

If additional examination of the Veteran is deemed necessary to provide the requested opinion, such examination should be scheduled.

A rationale for all opinions should be provided.

If the February 2013 VA examiner is not available, an appropriate substitute must be requested to provide the above requested findings/opinions, to the extent possible.

3.  Upon completion of the foregoing and any other development deemed necessary, readjudicate the Veteran's claim of entitlement to an increased evaluation for chronic low back strain, rated 20 percent prior to February 28, 2003, and 40 percent from February 28, 2003.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order.

4.  Issue a statement of the case on the issues of entitlement to an evaluation in excess of 50 percent for major depression, entitlement to service connection for bilateral pes planus and plantar fasciitis (claimed as bilateral foot problems, lack of balance, and unsteady gait), to include as secondary to service-connected low back disability, whether new and material evidence has been received to reopen a claim of entitlement to service connection for a bilateral leg disability, to include as secondary to service-connected low back disability, and whether new and material evidence has been received to reopen a claim of entitlement to service connection for a bilateral ankle disability, to include as secondary to service-connected low back disability.  The Veteran should be apprised of his right to submit a substantive appeal and to have his claims reviewed by the Board.  The Veteran should be allowed the requisite period of time for a response.  If, and only if, the Veteran files a substantive appeal on one or more of these issues, then it/they should be returned to the Board for appellate action.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


